Citation Nr: 1619969	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-25 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether child support and AFDC payments are properly countable as income of the Appellant.

2.  Propriety of termination of death pension benefits.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Milwaukee, Wisconsin, VA Pension Management Center (PMC) that retroactively terminated the Appellant's death pension benefits effective October 1, 2010.  She submitted a notice of disagreement with this decision in September 2012, and subsequent development of her appeal was undertaken by the Nashville RO.  The basis of the Appellant's argument was that child support payments she received on behalf of her grandchildren should not be counted as income, and the RO developed the appeal based solely on that issue.  However, she appealed the July 2012 decision to retroactively terminate her death pension benefits, and the Board must consider all potentially relevant theories of entitlement.  This includes whether AFDC payments should have been counted as income.  

The issue of the propriety of termination of death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Child support payments made to the Appellant in her fiduciary capacity as custodian of her grandchildren are not countable income to her.

2.  Payments to the Appellant identified as "AFDC" and paid by "Families First" are welfare payments, and not countable income.


CONCLUSION OF LAW

Neither child support payments made to the Appellant in her fiduciary capacity as custodian of her grandchildren, nor welfare payments ("AFDC" and/or "Families First") constitute countable income for VA death pension purposes.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.24, 3.57, 3.105, 3.271, 3.272 (2015).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is the surviving spouse of a Veteran who died in January 1996.  She applied for death benefits in September 2010.  At that time, she reported her only source of income as $332 per month from "AFDC."  In September 2010, she was granted death pension benefits in the monthly amount of $329.  The letter informing her of this decision informed her that her total family income of $3,984 from "annual retirement" [i.e., $332 per month] was used to arrive at the amount of pension.  The maximum rate of pension was $7,933.  

In this regard, under the applicable governing legal criteria, the maximum rate of death pension is reduced by the amount of the countable income of the beneficiary.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.23 (2015).  In determining income for purposes of entitlement to pension under the improved pension program, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503 (West 2014); 38 C.F.R. § 3.271 (2015).  Thus, the maximum rate of pension is reduced, dollar for dollar, by the amount of the claimant's countable income, to arrive at the amount of pension paid.  

In May 2012, the Appellant completed and returned an Eligibility Verification Report (EVR), in which she reported annual income of $3,960 from AFDC and $3,192 in child support during the years 2011 and 2012.  

In May 2012 she was informed that award action had been taken to reduce her monthly pension payment to $86 per month, due to her reported income, effective June 1, 2012.  However, subsequently, in July 2012, her monthly VA death pension was terminated effective October 1, 2010.  She was also informed that VA proposed to reduce her death pension, which would result in an overpayment.  In August 2012, she was informed by the VA Debt Management Center (DMC) that as a result, she had been paid $6,890 more than she was entitled to receive, which must be repaid.  She disagreed with this debt in August 2012.  

The Appellant argues that although Court-mandated, she does not receive the child support payments on a regular basis.  She states that the child support payments are received for her grandchildren.  Although she has custody of these children, they have not been adopted.  She feels that their income should not be counted as her income, since she cannot claim them as dependents.  

Her appeal has continued to be denied on the basis that the child support income must be counted as income to the Appellant.  The RO explained that "for VA purposes, a family unit consists of all members of a family, including the spouse and children, without regard to whether they can be established as dependents."  

However, the Board is unable to find any support for VA's conclusion in the applicable legal authority, nor did the statement of the case cite to any such authority that would apply to this case.  Countable income provisions contained in 38 C.F.R. §§ 3.250 to 3.270 apply only to earlier pension programs.  38 C.F.R. § 3.270(a).  For the improved pension program at issue here, specific countable income and net worth provisions are set forth in 38 C.F.R. §§ 3.271 to 3.300.  38 C.F.R. § 3.270(b).  The only reference to family income is that medical expenses may be deducted they were or will be paid by a surviving spouse for medical expenses of the spouse, veteran's children, parents and other relatives for whom there is a moral or legal obligation of support; or on behalf of a person who is a member or a constructive member of the spouse's household.  38 C.F.R. § 3.272(g)(2).  However, this definition is solely for the purpose of determining whether medical expenses may be deducted, and does not refer in any way to such individual's income.  

In contrast, the "surviving spouse's annual income" is defined as "the surviving spouse's annual income and the annual income of each child of the veteran (other than a child for whom increased pension is not payable under 38 U.S.C. 1543(a)(2) [i.e, based on net worth]) in the custody of the surviving spouse. . ."  38 C.F.R. § 3.23(d)(5); 38 U.S.C.A. §§ 1541(c), (g).  

Among other requirements, a "child" must be a biological child, adopted child, or stepchild of the Veteran, or adopted within two years of the Veteran's death by his surviving spouse.  See 38 C.F.R. § 3.57.  Here, it is not disputed that the children are grandchildren of the Veteran, not children, and do not otherwise satisfy the requirements of a "child" for VA purposes.  

In sum, there is no legal basis for considering income of a child in the Appellant's custody who does not qualify as a dependent as income of the Appellant.  

Nevertheless, since the child support payments are disbursed to the Appellant under her name, the Board still must address whether they should be considered as income to herself.  In this regard, the income of a child of a surviving spouse is rebuttably presumed to be available to the surviving spouse.  38 C.F.R. § 3.24(5).

However, in that situation, the child is also counted as a dependent.  The legal authority as a whole tends to count income of or for a child as income of the household only if there is a corresponding deduction for the child.  For instance, the M21-1 directs, for child support payments:  "Count child support payments as income of the custodial parent if they are payable to the custodial parent."  M21-1, Part V, subpt iii.1.I.1.n.  However, the use of the term "custodial parent" clarifies that the term "child" is being used in the context of a "child" for VA purposes, who could be counted as a dependent.  In contrast, payments made by a State or subdivision of a State to foster parents for care of foster children are not countable as income.  M21-1, part V, subpt. 1.I.3.h.  Foster children are not countable as dependents.  

In sum, although the child support payments are made to the Appellant, she is not the parent, and she cannot claim the children as dependents, for pension purposes.  Moreover, the payments are made to her on behalf of the children; she receives the money in a fiduciary capacity, similar to a foster parent.  Accordingly, the Board concludes that the child support payments made to the appellant for grandchildren in her custody do not constitute countable income, for VA improved death pension purposes.  

Although not addressed by the Appellant or the RO, the Board notes that it was clearly erroneous for AFDC to have been counted as income from the beginning.  Income specifically excluded from countable income includes "welfare," defined as donations from public or private relief, welfare, or charitable organizations.  38 U.S.C.A. § 1503(a)(1); 38 C.F.R. § 3.272(a).  The M21-1 also notes:  "In general, do not count any type of benefit for which eligibility is based on the claimant's financial need, such as Welfare, Supplemental Security Income (SSI), . . ."  M21-1, Part V, subpt .iii.1.I.3.b.  

In her initial claim, the Appellant's reported income consisted of "AFDC."  AFDC (Aid to Families with Dependent Children) is no longer a federal welfare program, which may account for the RO's erroneously failing to recognize it, and counting it as "other income."  However, after the dissolution of the federal welfare scheme known as AFDC, the function of providing assistance to needy families in Tennessee was assumed by "Families First."  The documentation submitted by the Appellant indicates that "Families First" is the source of the payments.  Regardless of the source, however, the program is a welfare program; indeed, AFDC is the program that was commonly referred to as "Welfare" when it was a national program.  As such, it is specifically excluded from countable income.  Therefore, it was clearly erroneous for the RO to have included it as countable income from the beginning.  


ORDER

Child support payments on behalf of the Appellant's grandchildren and welfare payments identified as "AFDC" and/or "Families First" are not countable income, for death pension purposes; to the at extent, the appeal is allowed.


REMAND

Although child support payments and AFDC payments are not countable as income, the Board finds that additional development is requiring concerning the calculation of the appellant's countable income.  Specifically, a May 2012 inquiry to the Social Security Administration (SSA) resulted in the information that the Appellant was not receiving SSA benefits.  However, in the July 2014 Financial Status Report, she reported monthly income of $1,567, and in the source of the income, in addition to the noncountable income of child support and AFDC payments, there was a mention of "SS."  Thus, it should be determined whether she began receiving SSA payments since May 2012.  Notably, if the payments were SSI payments, they are not countable as income.  M21-1, Part V, subpt iii.1.I.3.b.  

In her substantive appeal, the Appellant requested a Travel Board hearing, i.e., a Board hearing held at the RO.  Prior to the hearing, however, a request was to reschedule the hearing was received, on that basis of the Appellant's poor health.  Thus, the hearing should be rescheduled, although in view of her poor health, the Appellant should be informed that such hearing is entirely optional.  

Accordingly, the case is REMANDED for the following action:

1.  Verify whether the Appellant is receiving benefits from the Social Security Administration (SSA), and whether such benefits are SSA (countable) or SSI (not countable), as well as the amounts and start dates.

2.  Calculate the Appellant's entitlement to death pension benefits for the period from October 1, 2010, to the present, taking into the consideration the above decision that both the child support payments for her grandchildren and the welfare payments from what was described as "AFDC" and/or "Families First" are NOT countable income.  

3.  Unless the Appellant is awarded death pension benefits at the maximum rate for the entire period from October 1, 2010, to the present, furnish her with a supplemental statement of the case (SSOC) which includes the pertinent legal authority and the evidence on which the decision is based, and explains the source of any countable income.

4.  Unless the Appellant is awarded death pension benefits at the maximum rate for the entire period from October 1, 2010, to the present, schedule the Appellant for a Travel Board hearing, but also inform her that appearance at a personal hearing is optional, and not a requirement for her appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


